Citation Nr: 0900297	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected right knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for degenerative disc disease of the lumbar spine; residuals 
of back injury as secondary to service-connected disability 
of tear of semilunar cartilage; right knee; status post 
surgical repairs, and degenerative joint disease of the right 
knee.

The Board has recharacterized the issue on appeal to more 
accurately represent the veteran's claim.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's low back disability had its onset in service or 
manifested within one year of service separation, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability. 


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2002 and August 
2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
These letters advised the veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claim, and advised to send any medical reports that he 
had.  He was also told that it was still his responsibility 
to support the claim with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a March 2006 letter and the August 
2006 letter and was given ample opportunity to respond.  
Subsequent to the issuance of these letters, the veteran's 
claim was readjudicated in March 2008, June 2008 and 
September 2008 Supplemental Statements of the Case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service personnel records, service 
medical records and VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran's Social 
Security Administration records have been associated with the 
file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA examinations in December 2002 and 
September 2008 to obtain an opinion as to whether his lumbar 
spine condition can be directly attributed to service.  
Further examination or opinion is not needed on this claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a low back disability as a 
result of active service or as secondary to his service-
connected right knee disabilities.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability of the 
right knee.  See Hickson, supra.  The veteran's VA medical 
records and private medical records reflect extensive 
treatment for his lumbar spine.  Significantly, the records 
show that he underwent a lumbar microdiscectomy right L5-S1 
in June 2002.  The veteran was afforded VA examinations in 
December 2002 and September 2008 to assess the current nature 
and etiology of his low back disability and to determine 
whether this disability was related to his service-connected 
right knee disabilities.  At the December 2002 VA 
examination, the veteran was found to have lumbar spine 
degenerative joint disease and degenerative disc disease, 
status post surgical treatment for herniated nucleus 
pulposus.  At the September 2008 VA examination, the veteran 
was again diagnosed with degenerative joint disease and 
degenerative disc disease of the lumbar spine.  These VA 
examination reports, in conjunction with the veteran's 
medical treatment records, demonstrate that the veteran has 
had ongoing problems with his low back since at least 2002.  
Thus, the Board finds that the veteran has presented medical 
evidence of a current disability, thereby satisfying the 
first element of service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service medical records in 
this case are silent for complaints, treatment or a diagnosis 
of any low back problems.  Although the records show that the 
veteran was involved in an automobile accident in which he 
hit his head on the windshield, there is nothing to indicate 
that his back was injured in this accident.  Additionally, 
the veteran's October 1973 separation examination report 
shows that clinical findings of the spine were normal.  
Moreover, the record contains no evidence of arthritis within 
one year of service separation.  See 38 C.F.R. §§ 3.307, 
3.309.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran incurred a disease or injury in service.  

Given that there is no competent evidence to indicate that 
the veteran incurred a disease or injury in service, and no 
evidence of arthritis within one year of discharge, the claim 
of service connection for a low back disability on direct and 
presumptive bases must fail.  See Hickson, supra.

In this case, the veteran is service-connected for a tear of 
the semilunar cartilage of the right knee, status post 
surgical repairs, and degenerative joint disease of the right 
knee, status post total meniscectomy on the medial side, each 
evaluated as 10 percent disabling.  The Board will now 
consider whether service connection for the veteran's low 
back disability can be established as secondary to these 
service-connected right knee disabilities.  See 38 C.F.R. 
§ 3.310(a).  

The medical evidence of record includes VA treatment records 
as well as private treatment records from Cave Run Clinic, 
St. Claire Medical Center, L.T. Ellis, M.D., M.A. Delomas, 
M.D., P.D. Wright, M.D., J.R. Rollins, M.D., C.F. Weigel, 
M.D., and G.R. Wheeler, M.D.  These records show that in July 
1992 the veteran was seen at Cave Run Clinic with complaints 
of back pain.  The veteran reported injuring his back on the 
job five days ago and having gone to the emergency room at 
Kings Daughters Hospital.  Following a physical examination, 
the impression was low back strain.  

In April 1995, the veteran was seen in the emergency room at 
St. Claire complaining of mechanical low back pain radiating 
to his left buttocks and occasionally down the back of his 
left leg.  The veteran reported experiencing the pain after 
working very hard in his garden.  He was diagnosed with acute 
lumbar strain with spasm and possible disc disease.  

Treatment notes from Cave Run Clinic show that the veteran 
was treated for right shoulder pain in October 1997 after he 
was jerked by a run away steer that he was taking to the 
market the previous week.  

In April 1998, the veteran was seen by Dr. Ellis with 
complaints of pain in his right buttock radiating down his 
lateral thigh with some mild hypersensitivity.  The veteran 
indicated that two days ago he had been pouring concrete and 
twisted in an awkward position.  The assessment given was 
sciatica.  

Treatment notes from Cave Run Clinic show that the veteran 
was treated again for his right shoulder in May 1999, ten 
days after falling from a horse.  

In March 2002, the veteran was seen by Dr. Delomas with 
complaints of right shoulder, elbow, and right hip pain.  The 
veteran reported that he had sustained a fall on the ice in 
January which resulted in him falling on his right elbow and 
right hip.  He was diagnosed with status post fall on the 
right hip and leg, and acute pain secondary to the status 
post fall.  

As documented in the veteran's VA treatment records, a March 
2002 X-ray of the lumbosacral spine demonstrated degenerative 
narrowing of the L5 and S1 space.  Subsequently, an April 
2002 MRI of the lumbosacral spine showed mild degenerative 
changes in the spine, with a right paracentral disc 
protrusion at L5-S1 with mass effect on the descending right 
S1 nerve root.  

In a July 2002, the veteran was seen by Dr. Wheeler for a 
routine one month post operative checkup.  It was noted that 
the veteran was four weeks status post lumbar microdiscectomy 
right L5-S1.  Dr. Wheeler indicated in regards to the injury 
that the veteran apparently fell in January 2002 and that the 
veteran's right knee buckled because of a prior knee injury.  
Dr. Wheeler stated that it was in his best medical opinion 
that his back injury was caused by the fall and that his 
ruptured disc was directly secondary to the fall.  Dr. 
Wheeler further noted that the veteran had a very large disc 
rupture with extruded component and expressed his belief that 
this condition could not have developed spontaneously or in 
the absence of any significant injury.  

Treatment notes dated in July 2002 from Dr. Wright reflect 
that the veteran underwent lumbar laminectomy and discectomy 
with Dr. Wheeler in June 2002.  It was noted that this was 
status post a fall resulting in a disc rupture.  

In May 2003, the veteran was seen by Dr. Delomas complaining 
of increased pain in his back secondary to twisting his back 
while coaching soccer.  Physical examination of the lumbar 
spine revealed mild paravertebral tenderness and paraspinous 
muscle tenderness.  The veteran was given the assessment of 
osteoarthritis and status post lumbar surgery.  

In January 2005, the veteran was seen in the emergency room 
at St. Claire complaining of back pain.  The veteran reported 
a history of recent trauma while splitting wood.  It was 
noted that the veteran had a history of chronic back pain and 
back surgery.  Upon physical assessment, he was found to have 
limited range of motion in the lower back with pain radiating 
down the right leg.  

Treatment notes from Dr. Weigel dated in March 2005 show that 
the veteran gave a history of injuring his back at the L4/L5 
level in a fall in January 2002.  He reported undergoing 
surgery by Dr. Wheeler in July of that year to repair damages 
in this area.  It was noted that the veteran had been able to 
participate in refereeing sports.  It was further noted that 
in January 2005, he rolled his Jeep and once again began to 
have back problems, with pain radiating down his right leg in 
the posterior section.  

Treatment notes from Dr. Rollins dated in June 2005 show that 
the veteran complained of right knee pain since an injury 
approximately in January 2002.  The veteran reported that he 
was with a friend going to pick up his daughter and that it 
had just freshly snowed outside.  As he turned to walk down 
toward the house from the truck, his knee buckled and gave 
out on him, causing him to fall onto his back and elbow.  The 
veteran indicated that his back continued to bother him since 
and that this led to a disk fracture of L-1/L-2, L-5/S-1 with 
surgery.  In assessing the condition of the veteran's right 
knee, Dr. Rollins noted that it was possible that his knee 
buckled, causing the fall.  

An April 2006 medical statement, Dr. Weigel states that the 
veteran initially injured his knees in the war during the 
Vietnam era and that he had right knee surgery in 1977 and 
left knee surgery in 1978.  Dr. Weigel states that the 
veteran subsequently developed significant discomfort and 
chronic back pain after an injury associated with trying to 
maneuver on his knees and that he had back surgery in 2002.  

In December 2006, the veteran was seen again in the emergency 
room at St. Claire complaining of a back injury.  He reported 
having fallen while walking due to his knee giving out.  He 
also noted an injury to his right hip.  It was observed that 
the veteran had a past history of back injury and 
intervertebral disc disease.  The clinical impression was 
injury to low back and right hip from fall.  Treatment notes 
indicate that the veteran apparently left without letting 
anyone know and that his evaluation was incomplete.  

As previously noted, the veteran was provided VA examinations 
in December 2002 and September 2008.  At the December 2002 VA 
examination, the veteran reported that he injured his back 
when he slipped and fell while outdoors on a snowy day.  He 
apparently hit the ground with considerable force, and the 
areas of contact were his back and his right elbow.  The 
veteran described hitting his tailbone.  A week later, he 
began experiencing right leg pain.  Thereafter, an MRI 
revealed it to be an L5-S1 herniated disc pressing the 
sciatic nerve.  In reviewing the claims file, the examiner 
noted that the veteran's neighbor who witnessed the fall said 
he was putting sand in the back of his pickup truck at the 
time of the fall because of the inclement weather and that 
presumably the issue of traction was raised in the neighbor's 
mind.  Following a physical examination, the examiner gave 
the opinion that the fall which preceded the veteran's back 
pain was related to inclement weather with slick, wet 
surfaces, so much that his neighbor required sand in the back 
of his pickup truck for traction.  The examiner noted that 
the veteran was quite physically active by his own admission, 
officiating soccer games without difficulty, immediately 
prior to the fall.  It was also noted that examination of the 
knee incidentally revealed no anterior-posterior or 
mediolateral instability and no complaints of pain to 
palpation of the knee.  

At the September 2008 VA examination, the examiner reviewed 
radiographs that were previously taken in January 2008.  
Specifically, a three-view lumbar spine series showed a grade 
1 superior endplate compression fracture of L1; diffuse 
demineralization that was likely osteoporotic in nature; 
near-complete loss of disc height at L5-S1with vacuum 
degeneration and anterior osteophytes; and mild degenerative 
changes to the facet joints, with no subluxation.  Following 
a physical examination, the examiner gave the opinion that 
the veteran's current lumbar spine condition was less likely 
as not caused by or a result of his right knee meniscal tear 
with surgical resection.  The examiner explained that the 
veteran reported falling in the snow in January, but that 
there was no back pain at the time.  Instead the veteran 
complained of elbow pain, as noted in the record.  The 
veteran reported that the onset of back pain was a month 
later while he was playing with his son.  As previously noted 
in the December 2002 VA examination report, the examiner 
stated that the ground being covered with snow would be 
reason enough for a fall.  The examiner additionally noted 
that even if the veteran's knees contributed to the fall, 
given that he has degenerative joint disease and meniscal 
pathology in both knees but is only service-connected for the 
right knee, it does not follow that a fall related to the 
knee was caused by the service-connected condition of the 
right knee. Furthermore, the examiner noted that there was no 
evidence of ligamentous instability of the right knee on MRI, 
and that a meniscal injury or even absence of does not cause 
instability of the knee joint.  

After a thorough review of the claims folder and full 
consideration of all the relevant medical evidence of record, 
the Board concludes that secondary service connection is not 
warranted.  Although the veteran is shown to have a current 
disability of the low back, the evidence does not demonstrate 
that this disability was caused by or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
medical evidence, as described above, shows that the veteran 
has a significant history of back injuries that do not appear 
to be related to his service-connected right knee 
disabilities.  The record reflects complaints of low back 
pain on numerous occasions with no mention of the right knee.  
Although July 2002 treatment notes from Dr. Wheeler, June 
2005 treatment notes from Dr. Rollins, and April 2006 medical 
statement from Dr. Weigel suggest that the veteran's back 
injury could have been the result of a fall that was caused 
by his right knee buckling, this appears to be based on the 
veteran's self-reported history rather than clinical 
findings.  It is noted that Dr. Rollins did state that the 
veteran's knee buckling was probably due to his arthritis, in 
which the bones are bumping against each other, as well as 
some weakness in the quad muscles, which develops from knee 
problems.  However, the objective medical evidence of record 
does not show any ligamentous abnormalities or any other 
signs of instability in the right knee.  In fact, a November 
2005 MRI of the right knee found the cruciate and collateral 
ligaments to be intact.  

In both the December 2002 and the September 2008 VA 
examination reports, the examiner essentially rules out a 
relationship between the veteran's low back condition and his 
service-connected right knee disabilities.  The Board finds 
these examination reports to be comprehensive and sufficient 
in addressing the matter of nexus.  Each report reflects a 
thorough review of the claims file, including medical records 
and lay statements, and provides detailed findings.  In the 
September 2008 examination report, the examiner lists a 
chronology of medical evidence in the claims file that he 
thinks is relevant for considering whether the current 
disability is related to the service-connected disabilities.  
For these reasons, the Board finds the December 2002 and 
September 2008 VA examination reports to be competent and 
reliable concerning nexus.  In each instance, after reviewing 
the medical evidence of record and conducting a physical 
examination of the veteran, the examiner gave the opinion 
that the veteran's fall in 2002 was more likely due to 
inclement weather and poor tracking than the result of his 
right knee buckling.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's low back disability was caused or 
aggravated by his service-connected right knee disabilities.  

The Board acknowledges that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
experiences back pain.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005). However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his low back disability.

As such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected right knee 
disabilities, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


